Citation Nr: 0020053	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to November 10, 1997, 
for the grant of service connection for carcinoma of the 
lymph nodes.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
September 1945, November 1948 to May 1953, and from May 1956 
to August 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The August 1998 
rating decision granted service connection for carcinoma of 
the lymph nodes as 100 percent disabling since November 10, 
1997, and the February 1999 rating decision continued the 100 
percent evaluation since November 10, 1997.  

The veteran's September 1998 statement provided notice of 
disagreement with the August 1998 rating decision that 
assigned an initial noncompensable evaluation for a 
prostatectomy with resultant voiding dysfunction and an 
effective date of November 28, 1996 for the grant of service 
connection for the disabilities of prostatectomy with 
resultant voiding dysfunction and impotence and for the grant 
of special monthly compensation based on loss of use of a 
creative organ.  These matters are referred to the RO.   


FINDINGS OF FACT

1.  The veteran's two applications for service connection for 
carcinoma of the lymph nodes were filed with the RO on 
December 3, 1997, and June 29, 1998.  

2.  The November 10, 1997 VA clinic note indicates that the 
assessment was prostate cancer of the lymph nodes.  


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to 
November 10, 1997, for a grant of service connection for 
carcinoma of the lymph nodes.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's August 1974 military retirement examination 
report states that his health was normal except for a 
positive hemoccult secondary to hemorrhoidal disease, the 
present of identifying body marks, and a history of a 
thyroidectomy in 1970 for Hashimoto's disease.  The examiner 
stated that the veteran's prostate was normal.  

The veteran underwent a radical retropubic prostatectomy and 
bilateral modified pelvic lymphadenectomy by a private doctor 
on August 13, 1991.  Several palpable rubbery nodes were sent 
for frozen section, which revealed no carcinomatous spread.  

The January 12, 1993 private primary medical evaluation 
stated that the veteran was completely asymptomatic other 
than surgically induced incontinence.  The April 26, 1993 
private computed tomography scan revealed that no adenopathy 
was appreciated in the abdomen or pelvis.  The December 6, 
1993 private clinic note stated that the veteran was 
clinically and radiographically normal.  

The October 18, 1994 private clinic note stated that there 
was no adenopathy.  The July 3, 1995 private clinic note 
stated that the veteran was essentially asymptomatic with no 
recent radiographic evidence of activity of the disease.  The 
impression was recurrent prostatic carcinoma measured by a 
rising serum prostate specific antigen concentration.  The 
October 18, 1995 private clinic note stated that there was no 
radiographic evidence of metastases or any clinical symptoms 
that would suggest recurrent disease.  

The January 23, 1997 private clinic note stated that the 
veteran underwent a prostatectomy with significant morbidity 
in 1991 and that he was off treatment until his PSA started 
to rise again around 1995.  Physical examination revealed 
that there was no cervical or supraclavicular 
lymphadenopathy.  

The November 10, 1997 VA clinic note is illegible and 
apparently states that the assessment was prostate cancer in 
the lymph.  

The January 26, 1998 private physical examination report 
states that physical examination revealed no adenopathy and 
no palpable changes in the veteran's prostatic bed.  

The August 1998 rating decision granted service connection 
for carcinoma of the lymph nodes as 100 percent disabling 
effective November 10, 1997.  

The veteran underwent a VA lymphatic disorders examination on 
October 21, 1998, where he reported that he had been told 
that some metastases were in the lymph nodes.  The diagnosis 
was adenocarcinoma of the prostate with lymphatic metastases.  

The veteran's statement, filed with the RO on March 16, 1999, 
alleged that a 100 percent disability rating should have been 
effective on January 12, 1993, when he was determined to have 
metastatic prostate cancer.  

Additional medical records from the VA and a university 
medical center chronicled examinations and treatments for the 
veteran's prostatectomy, voiding dysfunction, loss of use of 
a creative organ, postoperative hemorrhoids, Hashimoto's 
disease, duodenal ulcer, hyperchlorhydria, actinic keratosis, 
sigmoid polyps, and orchitis.  The additional medical records 
do not otherwise mention carcinoma of the lymph nodes.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  

The effective date for direct service connection is the day 
following separation from active service or the date that 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The effective date for presumptive service connection is the 
date entitlement arose, if the claim is received within 1 
year after separation from active duty; otherwise the date of 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R.  
§ 3.400(b)(2) (1999).  


Analysis

The veteran's claim for an earlier effective date for the 
grant of service connection is well grounded because the 
veteran claims entitlement to additional compensation.  38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran filed two written claims that evidenced a belief 
in entitlement to service connection for carcinoma of the 
lymph nodes: 1) the November 24, 1997 claim for compensation 
for cancer, received by the RO on December 3, 1997; and 2) 
the June 23, 1998 statement that responded to the RO's 
request for evidence, received by the RO on June 29, 1998.  
Thus, the RO received the earliest claim for service 
connection for carcinoma of the lymph nodes on December 3, 
1997.  

The earliest possible date that entitlement to service 
connection for carcinoma of the lymph nodes arose was 
November 10, 1997, because an illegible VA clinic note 
apparently states that the assessment was prostate cancer in 
the lymph.  Although the first definitive diagnosis of 
adenocarcinoma of the prostate with lymphatic metastases 
appears on the October 21, 1998 VA examination report, the 
veteran reported that he had been told that he had some 
metastases in the lymph nodes.  Resolving all reasonable 
doubt in the veteran's favor, the earliest possible date of 
entitlement to service connection for carcinoma of the lymph 
nodes is November 10, 1997.  

Although the veteran and his representative allege that he 
had carcinoma of the lymph nodes prior to November 10, 1997, 
they are lay persons who are not competent to diagnose the 
onset of a disability.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the correct effective date is November 10, 1997.  


ORDER

Entitlement to an effective date prior to November 10, 1997, 
for the grant of service connection for carcinoma of the 
lymph nodes is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

